OPINION — AG — ** "INITIAL APPOINTMENT" — PUBLIC OFFICE — ETHICS COMMISSION ** FOR THE PURPOSES OF THE OKLAHOMA ETHICS COMMISSION ACT, 74 O.S. 4223 [74-4223](E), THE EXPRESSION "INITIAL APPOINTMENT" REFERS TO THAT TIME WHEN ALL LEGAL REQUIREMENTS HAVE BEEN SATISFIED TO ENABLE AN INDIVIDUAL TO ASSUME HIS PLACE AS A MEMBER OF A BOARD OR COMMISSION. THESE LEGAL REQUIREMENTS WILL DIFFER DEPENDING ON THE SPECIFIC CONSTITUTIONAL AND STATUTORY PROVISIONS WHICH GOVERN APPOINTMENTS TO THE PARTICULAR BOARD OR COMMISSION IN QUESTION. (FINANCIAL DISCLOSURE STATEMENT, ETHICS COMMISSION, ELIGIBILITY) CITE: 74 O.S. 4200 [74-4200] (ROBERT BUTKIN)